Citation Nr: 1618202	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  15-14 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating for status post anal fissure in excess of 30 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1954 to November 1956.

This case comes before the Board of Veterans Appeals (Board) on appeal from December 2013 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In December 2015, the Board, in part, remanded the issue listed on the title page for additional evidentiary development.  The issue has now been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire rating period on appeal, the Veteran's service-connected status post anal fissure has not been manifested by extensive leakage and fairly frequent involuntary bowel movements or complete loss of sphincter control.


CONCLUSION OF LAW

The criteria for entitlement to a rating for status post anal fissure in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.327, 3.400, 4.1, 4.2, 4.3, 4.7, 4.21, 4.114, Diagnostic Codes 7335, 7332 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2013 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, which part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected status post anal fissure on appeal since he was last examined in January 2016.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  There is no evidence that additional records have yet to be requested.  There was also substantial compliance with the December 2015 remand directives.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In general, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2), (o).  However, 38 C.F.R. § 3.400(o)(2) provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise it will be the date of receipt of claim.  In this case, review of the evidentiary record includes VA treatment records dated within one year prior to the date of claim on appeal on February 28, 2013, but are not relevant to the claim on appeal.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Most recently, the Veteran filed a claim requesting a higher rating for his service-connected status post anal fissure on February 28, 2013.  A rating in excess of 30 percent was last denied by the RO in an April 2007 VA rating decision.  See 38 C.F.R. § 4.114, Diagnostic Codes 7335, 7332.

Diagnostic Code 7335 instructs that fistula in ano is rated as for impairment of sphincter control.  Id.  Diagnostic Code 7332 provides that impairment of sphincter control in rectum and anus warrants a 30 percent rating for occasional involuntary bowel movement necessitating wearing of pad, a 60 percent rating for extensive leakage and fairly frequent involuntary bowel movements, and a 100 percent rating, the maximum available, for complete loss of sphincter control.

At the October 2013 VA Disability Benefits Questionnaire (DBQ) examination for rectum and anus conditions, completed by VA, the Veteran was diagnosed with fecal incontinence.  Review of his medical history noted the Veteran had bleeding in the fissure anal area and underwent surgery during service and was left with fecal incontinence which continues to the present.  The examiner noted that nothing much had changed since the last examination, specifically the Veteran still has fecal incontinence, was recently prescribed diapers which he usually changes maybe 2 per 24 hours, and is currently not wearing a diaper and his white underwear is not stained or soiled.  

Upon clinical evaluation, the examiner concluded the Veteran has slight impairment of sphincter control without leakage, mild reduction in sphincter tone, leakage necessitates wearing of pad, and the area around the anus was clean with no skin lesions.  The examiner also noted there were no findings of external hemorrhoids, anal fissures, scars, or other abnormalities. 

In a June 2014 VA DBQ medical opinion report, the October 2013 VA examiner noted review of the claims file and concluded that the Veteran's condition "is more closely related to 'constant slight or occasional moderate leakage and occasional involuntary bowel movements necessitating wearing of pad.'"  This conclusion was noted as based on the October 2013 VA examination findings and the Veteran's historical mild to moderate incontinence, initial use of wearing pads in October 2013, absence of wearing a pad at the examination and underwear and skin around anus was clean, and act of changing only 2 pads per 24 hours.

Most recently, at the January 2016 VA DBQ examination for rectum and anus conditions, completed by VA, the Veteran's diagnosis of fecal incontinence was continued.  The Veteran reported he has essentially had no change in the amount of stool performance in terms of fecal leakage since his operation in 1975 and, as becoming older in age, it is more difficulty to keep himself hygienic and using adult diapers with change twice a day.  Treatment includes taking continuous medication.  Upon clinical evaluation, the examiner concluded, same as the October 2013 VA examination results, that the Veteran has slight impairment of sphincter control without leakage, mild reduction in sphincter tone, and leakage necessitates wearing of pad.  The examiner also noted there were no findings of external hemorrhoids, anal fissures, scars, or other abnormalities and no significant interval change since the last VA recorded examination.   

In December 2013, the Veteran also underwent an examination by a private physician who documented the results in a VA DBQ examination report for rectum and anus conditions.  The physician noted treating the Veteran since October 2010, the Veteran's condition has worsened with age, and treatment only includes use of diapers.  Upon clinical evaluation, the physician concluded the Veteran's has mild or moderate internal or external hemorrhoids, the Veteran needs diapers if going out, and "fecal incontinence, especially when loose bowel" was noted under the remarks section.

Review of the remaining relevant evidence of record during the appeal period includes a June 2014 VA treatment record that documents the Veteran has been on diaper three times per day to prevent leakage. An April 2014 private treatment record notes the Veteran underwent a colonoscopy and findings revealed his resting anal muscle tone is diminished.

After review of the pertinent evidence of record, as discussed above, the Board finds that the Veteran's service-connected status post anal fissure has not been manifested by extensive leakage and fairly frequent involuntary bowel movements or complete loss of sphincter control.

The Board has considered the Veteran's reported history of symptomatology related to the service-connected disability pursuant to seeking VA compensation benefits.  Specifically, he reported in the July 2014 notice of disagreement that this service-connected disability makes him feel ashamed, humiliated, and embarrassed, he cannot leave the house out of fear of having an "accident" in public, and began to withdraw from his friends and family to hide the disorder.  He continues to exercise by walking every day and watch his diet to no avail, no longer sleeps in the same bed with his wife due to accidents while sleeping, and wears diapers every day and night.

The Veteran is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent to identify the specific level of impairment according to the appropriate diagnostic codes and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disability have been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints and worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Throughout the course of the appeal, the Veteran's medical history includes fecal incontinence, prescribed use of pads that he changes two to three times per day, slight impairment of sphincter control, mild reduction in sphincter tone, leakage necessitating use of pads, occasional involuntary bowel movements, slight or occasional moderate leakage, and diminished resting anal muscle tone.  A comparison between such level of severity and symptomatology of the Veteran's assigned evaluation for the appeal period with the established criteria found in the rating schedule shows that the rating criteria does reasonably describe the Veteran's disability level and symptomatology for the disorder for which service connection is in effect.  See 38 C.F.R. § 4.114, Diagnostic Codes 7335, 7332.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

With regard to extraschedular consideration on a singular basis, the Veteran also reported in the July 2014 notice of disagreement to symptoms of social isolation and feelings of shame, humiliation, and embarrassment as a result of the service-connected disability on appeal, which are not reasonably described in the established criteria found in the rating schedule.  Nevertheless, the Board finds the Veteran's exceptional disability picture does not exhibit other related factors such as those provided by 38 C.F.R. § 3.321(b)(1) as "governing norms," to include marked interference with employment or frequent periods of hospitalization due to the service-connected status post anal fissure.  As a result, no referral is required.  Thun v. Peake, 22 Vet. App.111, 115-16 (2008).

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Specifically, while the first element of Thun has been met, the second element has not been met, thus the required third element for extraschedular referral has not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).  

The Board has considered the possibility of staged ratings and finds that the schedular rating for the disability on appeal has been in effect for the appropriate period on appeal.  Accordingly, staged ratings are inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

A rating for status post anal fissure in excess of 30 percent is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


